DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/24/2019, 04/03/2020, 06/04/2020, 0707/2020, 10/07/2020, 03/02/2021, and 05/28/2021 have been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 11-12, in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that the teachings of Billgren cannot be scaled to larger-sized objects.  This is not found persuasive because Group 1 does not make a contribution over the prior art in view of Ferry et al. (US 20030162050 A1) as detailed below.  Additionally, Group II does not make a contribution over the prior art in view of a katana from 1457 A.D. (Norimitsu).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a .  .
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2021.

Drawings
Fig.1 is objected to for the following reason.  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  37 C.F.R. 1.84(u)(1).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The figure is objected to because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications unless illustrating inventions which are incapable of being accurately or 

Specification
The disclosure is objected to because of the following informalities: Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  37 C.F.R. § 1.84(u)(1).  Instead, the single view should be referred to as “the figure.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ferry et al. (US 20030162050 A1).
Regarding claim 1, Ferry teaches “a method is provided, comprising the steps of arranging first and second metal pieces in an enclosure, filling the enclosure with an inert gas, heating the enclosure and the first and second pieces of metal, and mechanically pressing the enclosure on a first axis with a force sufficient to cause the first and second pieces of metal to forge-weld together” (which reads upon “a method of producing a patterned composite metal plate, comprising:”, as recited in the instant claim; paragraph [0012]).  Ferry teaches that “the first metal piece may be one of a first plurality of metal pieces and the second metal piece may be one of a second plurality of metal pieces, with the arranging step comprising interleaving the first and second pluralities of metal pieces with each other” (which reads upon “different individual layers”, as recited in the instant claim; paragraph [0012]).  Ferry teaches that “the first and second metal pieces, or the first and second pluralities of metal pieces may be metallurgically dissimilar from each other” (which reads upon “providing at least two different metal and/or metal alloys”, as recited in the instant claim; paragraph [0012]).  Ferry teaches that “the first metal piece is one of a plurality of metal pieces in powder form” (which reads upon “powders”, as recited in the instant claim; claim 5).  Ferry teaches that “no voids are present in the chamber and, to the extent possible the chamber is filled with metallic alloys of a particular type according to a desired end 
Regarding claim 2, Ferry teaches the method of claim 1 as stated above.  Ferry teaches “a desired artistic pattern” (paragraph [0024]).  Ferry teaches that “this type of forge-welding has been practiced for many years and is also known in the industry as pattern welding, another common term for this technique is damascened forging, with steel made by this technique being referred to as Damascus steel, and that knife blades made from Damascus steel have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade” (paragraph [0006]).  
Regarding claim 3, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that “it may be pressed with sufficient force to reduce the height … with ¼ inch being preferred” (which reads upon “t = 1-15 mm”, as recited in the instant claim; paragraph [0038]; height reads on thickness; ¼ inch is 6.35 mm).  Ferry teaches “a final length of 30-40 inches” (paragraph [0046]; 50mm is about 2 inches).  Ferry teaches that “the chamber 10 has any desired height, width, and length, and that according to one embodiment, the width w is in the range of 1-2 inches” (paragraph [0030]; after rolling, the width will be greater than 1-2 inches).  
Regarding claim 4, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that “the materials used are titanium alloys of various materials and compositions” (which reads upon “Ti”, as recited in the instant claim; paragraph [0033]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferry et al. (US 20030162050 A1), as applied to claim 1 above, and further in view of Billgren et al. (US 5,815,790 A).
Regarding claims 5 and 11-12, Ferry teaches the method of claim 1 as stated above.  Ferry teaches that the material is mainly titanium (paragraph [0013]).  Ferry teaches that “it may be used for the handle of a knife” (paragraph [0052]).  Ferry teaches that “knife blades made from Damascus steel have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade” (paragraph [0006]).  

Billgren is similarly concerned with manufacturing of a composite metal product (title).  Billgren teaches that “at least one of the stainless steel materials consists of powder and that the two stainless steel materials are bonded to form a consolidated body through hot isostatic compaction, so called HIP-ing, at a pressure exceeding 600 bar and a temperature exceeding 1000° C” (column 1, line 60 – column 2, line 1).  Billgren teaches that “it is possible, according to still another aspect of the invention, to achieve as well functional as decorative effects, i.e. a high edge hardness of a knife in combination with excellent corrosion resistance and toughness of the whole knife blade and at the same time a high aesthetic value through a damascening like pattern” (column 2, lines 26-63).  Billgren teaches that “in order to achieve a decorative effect, the stainless materials are chosen with such different compositions that the desired contrast effect is achieved after etching” (column 2, lines 26-63).  Billgren teaches that “a first stainless steel may consist of a martensitic, comparatively high carbon stainless steel, which has a limited corrosion resistance and which therefore is readily etched and strongly dark coloured by an acid, at the same time as it is suited as an edge material, while a second stainless steel suitably consists of a more corrosion resistant, low-carbon stainless steel, which is less etched than the martensitic, high-carbon stainless steel, e.g. an austenitic, ferritic, or ferritic-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the titanium of Ferry with martensitic stainless steel and austenitic stainless steel, as taught by Billgren to make knife blades from Damascus steel which have been used for many years and are valued for the decorative and artistic qualities, as well as for the high quality of the blade, and to achieve as well functional as decorative effects, i.e. a high edge hardness of a knife in 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733